DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 1/8/2021 with respect to the rejection under 35 U.S.C. 112(b) have been fully considered, and are persuasive. Applicant’s arguments have overcome the rejection.

Applicant’s arguments filed on 1/8/2021 with regard to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 1/8/2021 with regard to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims are not directed to an abstract idea, and does not belong in any of the abstract idea groupings as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance. Furthermore, even if the claims were directed to an abstract idea, the Applicant argues that they are integrated into a practical application, and provide an improvement to the technical field of data exchange, citing Finjan and Core Wireless as examples for similar cases.

The instant claims are also not akin to the cited court decisions of Finjan or Core Wireless. As discussed above, the instant application does not speak to an improvement in how data is transmitted, but in the algorithm to determine matching parties to exchange data between. In Finjan, the claims were found to be an improvement in computer functionality, particularly to the generation of a security profile against both previously unknown viruses and “obfuscated code”, which was an improvement over traditional virus scanning (a technical field).
In Core Wireless, the court concluded that the claims were an improvement of user interfaces for electronic devices. In particular, the claims contained precise language delimiting the type of data to be displayed and how to display it. The instant application does not disclose anything like the concepts that made Core Wireless eligible.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 1/8/2021 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. The Applicant’s amendments have overcome the cited prior art.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-7 are directed to a method, which is a process. Claims 8-14 are directed to a computer program product comprising non-transitory computer-readable storage media, which is an article of manufacture. Claims 15-20 are directed to a computer system, which is an apparatus. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 1 as representative, claim 1 sets forth the following limitations reciting the abstract idea of exchanging offered and requested items:
receiving one or more first data publications;
receiving one or more second data subscriptions;
based on determining that a first portion of the one or more second data subscriptions matches the first portion of the one or more first data publications, offering a bid to exchange the matching first portion, the bid including a link to one or more second publications corresponding to the second mobile application; and
based on the accepting the bid, processing the exchange.

The recited limitations above set forth the process for exchanging items between a requesting party and a supplying party. These limitations amount to certain methods of organizing human activity, including commercial or legal interactions (e.g. marketing or sales activities or behaviors).


Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 recites additional elements, such as:
a first and second mobile application
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Additionally, claims 1-7 recite a method, but do not recite any structure or machinery that performs the steps of the method. As recited, the steps of the method can be performed by a human user. Even if some device was to perform the steps of the method, the devices are disclosed in the specification with a high level of generality and as general purpose computers (see specification: [0052]; [0088]), and would only serve to generally link the abstract idea to a technical environment. The claims are very much directed to the exchanging of requested and supplied items. Although applications are recited in the claims, the applications are merely requesting/supplying parties, and could be any non-technical entity without changing the function of the claims. The abstract idea of exchange of items is merely being applied with a technical product, but does not change or improve any technology.


Step 2B:
Returning to representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving one or more first data…, etc.), performing repetitive calculations (determining that a first portion…, etc.), and storing and retrieving information in memory.
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claim 8 (computer program product) and independent claim 15 (system), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claims 8 and 15 remain only broadly and generically defined, with the functionality paralleling that of claim 1 (method). As such, claims 8 and 15 are rejected for at least similar rationale as discussed above.

Dependent claims 2-7, 9-14, and 16-20 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for bids for exchanging items between a requesting and supplying party. Thus, each of claims 2-7, 9-14, and 16-20 are held to 
Thus, dependent claims 2-7, 9-14, and 16-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1, 8, and 15.


Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, nor renders obvious the features of the Applicant’s invention.

The most pertinent prior art made of record include Wang (US 8,434,157 B1), Sen (US 20120101912 A1), Johansson (US 9,632,851 B1), and PTO-892 Reference U.

Wang discloses a system for applications to request and host data in an electronic device. Applications that host categories of data requested by other applications are matched and the data is transferred to the requesting application after permitting access. However, Wang does not disclose where bids are offered for the hosted data or where the bid includes a link for data hosted by the requesting application.


Johansson discloses a communication channel for applications to share data objects to export file types and provide them to another application within the same device. However, Johansson does not disclose any bidding for the data of another application.

PTO-892 Reference U discloses a dynamic publish/subscribe application matchmaker to create communication channels between publishers and subscribers requesting content. The reference discloses a routing architecture to detect matches between publications and requests and connecting the appropriate nodes, and optimizes the connection. However, PTO-892 Reference U does not disclose where bids are made by the subscribers for the data.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification to the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only form Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, however, the claims remain rejected under 35 U.S.C. 101. These rejections must also be overcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069.  The examiner can normally be reached on Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625